Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of application 17/856043 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11410306. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of application 17/856043 is the same as claims 1-17 of U.S. Patent No.: 11410306 except for word variation. For example see the table below:

Application 17/856043
Patent No. 11410306
1. A method for recognizing medical image, the method comprising: obtaining, by a device comprising a memory storing instructions and a processor in communication with the memory, a medical image; determining, by the device, the medical image through a first recognition model to generate a lesion recognition result used for indicating whether the medical image comprises a lesion; and in response to the lesion recognition result indicating that the medical image comprises a lesion, recognizing, by the device, the medical image through a second recognition model to generate a lesion degree recognition result of the medical image used for indicating a degree of the lesion by: searching, by the device with the second recognition model, the medical image for a lesion degree feature corresponding to a first lesion degree by using a trained second deep learning network, to generate the lesion recognition result according to a searching result, the lesion degree feature being an image feature obtained by learning a third medical image set of a first organ without the first lesion degree and a fourth medical image set of a second organ having the first lesion degree by the second deep learning network during training, and the lesion degree feature existing in the fourth medical image set and not in the third medical image set.
1. A method for recognizing medical image, the method comprising: obtaining, by a device comprising a memory storing instructions and a processor in communication with the memory, a medical image; determining, by the device, the medical image through a first recognition model to generate a lesion recognition result used for indicating whether the medical image comprises a lesion by: searching, by the device with the first recognition model, the medical image for a lesion feature by using a trained deep learning network, to generate the lesion recognition result according to a searching result, the lesion feature being an image feature obtained by learning a first medical image set of a normal organ and a second medical image set of an organ having a lesion by the deep learning network during training, and the lesion feature existing in the second medical image set and not in the first medical image set; and in response to the lesion recognition result indicating that the medical image comprises a lesion, recognizing, by the device, the medical image through a second recognition model to generate a lesion degree recognition result of the medical image used for indicating a degree of the lesion.



Allowable Subject Matter

Claims 1-20 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649